AILSTIIB, C. J.
This is an appeal from the judgment. The assignments of error go to the sufficiency of the findings to support the judgment. The only allegation in the complaint is as follows: “That on or about September 20, 1905, plaintiff purchased from the Ozark Mining and Milling Company, Limited, a corporation, fifty thousand shares of its *748capital stock and paid the full purchase price therefor, two hundred and fifty dollars, and said corporation issued forty thousand shares of said stock to the defendant and said defendant still holds thirty thousand shares of said stock for the plaintiff.” To this complaint defendant answered as follows: “Defendant denies that on or about September 20, 1905, plaintiff purchased from the Ozark Mining and Milling Company, Limited, a corporation, fifty thousand shares of its capital stock, or any other number of shares or at all, or that plaintiff paid the full purchase price therefor, two hundred fifty dollars, or any other purchase price or amount whatever or at all. Defendants admit that said corporation issued forty thousand shares of its capital stock to him. Defendant denies that he, said defendant, still holds thirty thousand shares of said stock for the plaintiff, or that he ever at any time or at all held any stock whatever or at all for the plaintiff. And for a separate and special defense to plaintiff’s cause of action, defendant alleges that he is the owner and holder of thirty thousand five hundred shares of the corporation stock of the said Ozark Mining and Milling Company, Limited. ’ ’
The cause was tried to the court without a jury, and at the close of the trial the court made and caused to be filed a document entitled “Judgment of Dismissal,” the principal portion of which is a recital of facts the court finds from the evidence, ending with the conclusion of law “that the defendant does not hold thirty thousand shares of the capital stock of the Ozark Mining and Milling Company in trust for plaintiff or otherwise or at all for plaintiff.” ■ The greater part of the findings is with reference to some purported agreement or contract that had been entered into between the plaintiff and his father and one G-. A. Nehrhood, in regard to the purchase of something like 150,000 shares of the capital stock of the Ozark Mining and Milling Company. None of these findings have the slightest reference to the issues as made by the pleadings (if, indeed, any issues were made by the pleadings). They were outside of the issues entirely and not responsive thereto, and can in no way support the judgment *749in this ease. The only- findings which in any way refer to or are responsive to the issues are as follows: “That plaintiff did not purchase or pay for the 30,000 shares which plaintiff claims defendant holds in trust for him; that the allegations of plaintiff’s complaint herein are not supported by the evidence and are untrue; that the allegations of defendant’s affirmative defense are proven and true. ’ ’
It will be seen at once that the pleadings and findings in this case were rather scant, and it is uncertain as to just what issue was being tried. The evidence is not in the record. We are inclined to think, however, that whatever issues were joined by the pleadings are covered by the foregoing findings of fact. Under the rule as adopted by this court in Eastwood v. Standard Mines & Milling Company, 11 Idaho, 195, 81 Pac. 382, that the appellate court will give to the findings of the trial court the most liberal construction consonant with the language employed in order to uphold the judgment, we are inclined to hold that the findings in this ease are sufficient to cover whatever issues were made and to support the judgment in favor of the defendant.
Judgment affirmed with costs in favor of respondent.
Sullivan, J., concurs.